     Case 1:20-cr-00035-JRH-BKE Document 209 Filed 11/13/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION

UNITED STATES OF AMERICA                     )
                                             )
      v.                                     )          CR 120-035
                                             )
GONZALO HERRERA, JR.                         )
                                        _________

                                         ORDER
                                        _________

      Before the Court is Defendant Herrera, Jr.’s motion to move with his family outside

the jurisdiction of the Southern District of Georgia, wherein he states he has purchased a

residence in the city of Barnesville, Lamar County, Georgia which is located in the Middle

District of Georgia. (Doc. no. 204.) Upon consideration, the Court GRANTS the motion,

(id.), and authorizes Defendant to move to Lamar County, Georgia within the Middle District

of Georgia.

      SO ORDERED this 13th day of November, 2020, at Augusta, Georgia.
